PER CURIAM.
Quincy Demond Powell appeals the district court’s order denying his motions to proceed in forma pauperis and for discovery under Fed.R.Crim.P. 16. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis in this court and dismiss on the reasoning of the district court. See United States v. Powell, No. CR-00-52 (W.D.Va. Jan. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.